The petitioner’s motion to vacate the Family Court order of March 15, 1977, which stayed support payments, is granted. See Devereaux v. McGarry’s, Inc., 107 R.I. 325, 266 A.2d 908 (1970); Hattie Carnegie Industries, Inc. v. Lopreato, 114 R.I. 319, 333 A.2d 145 (1975).
Kirshenbaum & Kirshenbaum, Alfred Factor, for petitioner.
John D. Lynch, for respondent.
This order is without.prejudice to the respondent’s filing a motion for a stay in this court.
This case is specially assigned to the calendar for November 1977 for oral argument.